DETAILED ACTION
In application filed on 01/11/2019, Claims 1-15 are pending. Claims 1-15 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2019, 08/13/2019 and 06/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is not clear how a fluid actuator is asymmetrically located within the connecting channel, in view of claim 1 reciting that the connecting channel 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Kornilovich et al. [US20120244604A1, hereinafter Kornilovich2012’], in view of Kornilovich et al.  [US20130061962A1, hereinafter ‘Kornilovich2013’]


a set of fluid actuators [Para 0027-0028, 0030, 0033, 0047] comprising a fluid actuator asymmetrically located within at least two of the at least four interconnected microfluidic channels [ Abstract, Para 0027,0030, 0056, 0061] such that at least two of the at least four interconnected microfluidic channels may be activated to a fluid inputting state, a fluid outputting state and a fluid blocking state in response to selective actuation of different combinations of fluid actuators of the set [ Para 0063,0072 Fig.10]; This limitation is interpreted as a method use and given patentable weight to the extent of effecting the channel (1000) having the fluid actuator (1002) to be in a resting position and is passive, so there is no net fluid flow through the channel (1000), as shown in operating stage A [ Para 0063, Fig.10], and for the fluid actuator to be active, as shown in operating stage B, where the membrane is deflecting upward into the fluidic channel 1000. This upward deflection, or forward stroke, causes a compressive (positive) displacement of fluid within the channel (1000) as the membrane pushes the fluid outward. Lastly, as shown in operation stage C, where the fluid actuator (1002) is active and the membrane is beginning to deflect downward to return to its original resting position. This downward deflection of the membrane, or reverse stroke, causes a tensile (negative) displacement of fluid within the channel 1000 as it pulls the fluid downward [Para 0063, 0072 Fig.10]. Also, the limitation is given patentable weight to the extent of effecting the fluid actuators, capable of selective activation to circulate fluid between the Please see MPEP 2114(II) for further details. 

Kornilovich 2012 does not teach the “a connecting channel extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators”
Kornilovich 2013 teaches a connecting channel [‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’)] extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators.  [Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators].The limitation “lacking any fluid actuators” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.

    PNG
    media_image1.png
    419
    475
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate a connecting channel extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators as taught by Kornilovich 2013, to allow for the network channels (204) to serve as pump channels for the fluid pump actuators (202) [ Kornilovich2013, Para 0038]. Doing so allows for the narrower widths of the network channels (204) connected at the wider channel intersections (vertices 1, 2, 3, 4, 5) enables the driving power of the inertial pump, which is based on the asymmetric placement of the fluid actuators 202 within the narrower widths of the network channels (204). 
Regarding claim 2, the microfluidic device of claim 1 wherein the connecting channel comprises a roundabout portion to facilitate mixing.
Kornilovich 2012 does teach “wherein the connecting channel comprises a roundabout portion to facilitate mixing”
Kornilovich 2013 teaches a connecting channel [Para 0038-0039; (‘wider channel] width’)] comprises a roundabout portion [‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’)] to facilitate mixing. The claimed “to facilitate mixing” is  interpreted as a method of intended use and given patentable weight to the extent of effecting the network channels to allow the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vertex (5) the  Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate a connecting channel comprises a roundabout portion to facilitate mixing, as taught by Kornilovich 2013, to allow for the net fluid flow in a direction from vertex (3) to vertex (5), as indicated by the net flow direction arrow. At vertex (5) the flow of fluid divides and follows different directions through network channels extending from vertex 5 to vertices 1, 2 and 4. Thereafter, the fluid flows back (‘already mixed’) to vertex 3 from vertices 1, 2 and 4, as indicated by the net flow direction arrows [Para 0039]. Doing so allows for the mixing of the fluid flows in the network channels. 
Regarding claim 3, the microfluidic device of claim 2 further comprising a fluid actuator asymmetrically located within the connecting channel.
Kornilovich 2012 does teach “a fluid actuator asymmetrically located within the connecting channel”
Kornilovich 2013 teaches a connecting channel [Para 0038-0039, (‘narrower width’)] comprises a fluid actuator [Fig.5 ref.202] asymmetrically located within the connecting channel [Para 0038; narrower widths of the network channels (204)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 to incorporate a 

Regarding Claim 4, the microfluidic device of claim 1 further comprising a bridging microfluidic channel fluidly coupled to the at least four interconnected microfluidic channels and extending over at least one of the at least four interconnected microfluidic channels.
Kornilovich 2012 does not teach the claim limitations. 
Kornilovich 2013 teaches the microfluidic device of claim 1 further comprising a bridging microfluidic channel [Fig. 2-4, 8-9; ref. 206] fluidly coupled to the at least four interconnected microfluidic channels [Para 0031; intersects with larger network (103); Fig. 5-7] and extending over (‘fluid channel crossing over another fluid channel') at least one of the at least four interconnected microfluidic channels [Para 0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 to incorporate bridging microfluidic channel fluidly coupled to the at least four interconnected microfluidic channels and extending over at least one of the at least four interconnected microfluidic channels as taught by Kornilovich2013, allows for the incorporation of 1-3 dimensional topologies within the microchannel network to avoid unwanted channel intersections [Kornilovich2013, Para 0045, Fig. 8]. Doing so would enable complex and 

Regarding claim 5, Kornilovich 2012 in view of Kornilovich 2013 teaches Claim 5.   
Kornilovich 2012 teaches the microfluidic device of claim 1 further comprising a reservoir [Para 0062, (‘chamber’)], wherein the at least four interconnected microfluidic channels [Para 0055, Fig.8; ‘connected at junction (810)’; Para 62] comprise:
a first microfluidic channel (Fig.8, ref.808)  extending from the reservoir (Fig.8, ref.808) [Para 0054-0055; Annotated Fig. 8, ref. 808,  Fig. 9; Para 0062]; and  
a second microfluidic channel (Annotated Fig. 8) extending from the reservoir (Fig. 8, ref. 802.1.1; Fig. 9. ref. 904,  ‘reservoir/chamber’) [Para 0054-0055; Annotated Fig. 8, ref. 802.1.1, Fig. 9; Para 0062]

    PNG
    media_image2.png
    468
    683
    media_image2.png
    Greyscale

Kornilovich 2012, Annotated Fig. 8
Regarding claim 6, Kornilovich 2012 in view of Kornilovich 2013 teaches claim 6 limitations. 

a third microfluidic channel extending from the reservoir (Fig. 8, ref. 810; Fig. 9, ref. 904, ‘reservoir/chamber’) [Para 0054-0055; Annotated Fig. 8, ref. 810, Fig. 9; Para 0062]; and 
a fourth microfluidic channel extending from the reservoir (Fig. 8, ref. 810; Fig. 9, ref. 904, ‘reservoir/chamber’) [Para 0054-0055; Annotated Fig. 8, ref. 802.1.1, Fig. 9; Para 0062].

Regarding claim 7, Kornilovich 2012 in view of Kornilovich 2013 teaches claim 7 limitations. 
 Kornilovich 2012 teaches the microfluidic device of claim 1 further comprising reservoirs [Para 0062, (‘chambers’)], wherein each of the at least four interconnected microfluidic channels extends from a different one of the reservoirs [Para 0054-0055; Annotated Fig. 8, ref. 802.1.1, Fig. 9; Para 0062].

Regarding Claim 8, Kornilovich 2012 in view of Kornilovich 2013 teaches claim 8 limitations. 
Kornilovich 2012 teaches the microfluidic device of claim 1, wherein at least one of the fluid actuators comprises an inertial pump [Abstract, Para 0027-0028, 0030, 0035, 0047, 0065].


Kornilovich 2012 does not teach the claim 11 limitations. 
Kornilovich 2013, the microfluidic device of claim 1 further comprising an active element fluidly coupled to at least one of the at least four interconnected microfluidic channels [Para 0012, 0024, Para 0046; Fig. 9; claim 15]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 to incorporate the active elements as taught by Kornilovich2013, to significantly enhance the usefulness of the microfluidic device by the integration of various active elements used for analysis, detection, heating and so on. (Kornilovich2013, Para 0046). Doing so would internally integrate the active elements, which are generally external to the microfluidic device thereby reducing the size and fabrication costs of the microfluidic device.   
Regarding claim 12, the microfluidic device of claim 11, wherein the active element selected from a group of active elements consisting of: a fluid ejector, a fluid characteristic sensor,
Kornilovich 2012 does not teach the claim 11 limitations. 
Kornilovich 2013 teaches the microfluidic device of claim 11, wherein the active element selected from a group of active elements consisting of: a fluid ejector, a fluid characteristic sensor, a fluid heater a fluid mixer, a chemical reaction chamber, a fluid ejector and a fluid capacitor[ Para 0021, 0046, 0059, Claim 6],.


Regarding Claim 13, the microfluidic device of claim 1 further comprising a passive microfluidic channel fluidly coupled to the at least four interconnected microfluidic channels, the passive channel omitting a fluid actuator.
Kornilovich 2012 does not teach the claim 13 limitations. 
Kornilovich 2013, teaches a microfluidic device of claim 1 further comprising a passive microfluidic channel [‘connecting channel’, ‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’)]  fluidly coupled to the at least four interconnected microfluidic channels, the passive channel omitting a fluid actuator [Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators]. The limitation “omitting a fluid actuator” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.


Regarding Claim 14, Kornilovich 2012 teaches a microfluidic device comprising:
a substrate [Para 0013, 0043; ‘PCR microchip (102)’ ‘silicon’]; 
at least four interconnected microfluidic channels supported by the substrate [Para 0013, 0027, 0030, 0054-0057, 0061; (‘grid of intersecting channels’); Fig.8; Claim 12, 22] ; and 
a set of fluid actuators[Para 0027-0028, 0030, 0033, 0047] supported by the substrate and comprising a fluid actuator [Para 0013, Fig.8] asymmetrically located within at least two of the at least four interconnected microfluidic channels[ Abstract, Para 0027,0030, 0056, 0061];
a controller [’electronic controller’ ref. 106] in communication with the set of fluid actuators [Para 0033], the controller to selectively actuate different combinations of fluid actuators of the set of fluid actuators to activate each of the at least four interconnected Please see MPEP 2114(II) for further details. 
Kornilovich 2012 does not teach the “a connecting channel extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators”

Kornilovich 2013 teaches a connecting channel [‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’)] extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators.  [Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators].The limitation “lacking any fluid actuators” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate a connecting channel extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators as taught by Kornilovich 2013, to allow for the network channels (204) to serve as pump channels for the fluid pump actuators (202) [ Kornilovich2013, Para 0038]. Doing so allows for the narrower widths of the network channels (204) connected at the wider channel intersections (vertices 1, 2, 3, 4, 5) enables the driving power of the inertial pump, which is based on the asymmetric placement of the fluid actuators 202 within the narrower widths of the network channels (204). 
Regarding claim 15, Kornilovich 2012 teaches a method comprising:
Receiving [‘circulate fluid, abstract; Para 0056] fluid in at least four interconnected microfluidic channels of a microfluidic device [Para 0013, 0055-0056, 0058, Fig.8], and 
selectively activating individual asymmetrically located fluid actuators [Fig. 10 ref. 1002; Para 0062, ‘specifically controlled by controller (106)’ ] within the at least four interconnected microfluidic channels [Para 0062, Fig. 10] to selectively activate individual microfluidic channels (‘actuators are located in channels’) of the at least four 
Kornilovich 2012 does not teach the “wherein a connecting channel extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels, wherein the connecting channel is a passive channel lacking any fluid actuators”; and 

Kornilovich 2013 teaches wherein a connecting channel [‘network channels (edges) (204)), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’)] extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators.  [Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators].The limitation “lacking any fluid actuators” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich 2012 to incorporate a connecting channel extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic . 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Kornilovich et al. [US20120244604A1, hereinafter Kornilovich2012’], in view of Kornilovich et al.  [US20130061962A1, hereinafter ‘Kornilovich2013’], further view of Masquelier et al. [US20160121325A1].
Regarding Claim 9, the microfluidic device of claim 1, comprising a flow meter located to sense fluid flow speed in one of the at least four interconnected microfluidic channels.
Modified Kornilovich 2012 teaches “four interconnected microfluidic channels”
Modified Kornilovich 2012 does not teach “a flow meter located to sense fluid flow speed” 
Masquelier teaches a flow meter (‘optical system monitoring flowrates’) located to sense fluid flow speed in one of the at least four interconnected microfluidic channels [Para 0075, 0087,0082, 0089 ]. The limitation “to sense fluid flow speed in one of the at least four interconnected microfluidic channels” is interpreted as a method of intended use given patentable weight to the extent of effecting the flow meter to monitor flow ]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Kornilovich2012 in view of Kornilovich2013 to incorporate the flow monitoring device as taught by Masquelier, to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. [Masquelier, Paragraph 0069). Doing so may allow the microfluidic device to initiate changes in operations in response to perturbations including shutdown of pumps, triggering of alarms or other measures , in order to avoid damaging failure events  e.g. to the system or the samples being processed.  

Regarding Claim 10, the microfluidic device of claim 1, comprising a second flow meter located to sense fluid flow speed in a second one of the at least four interconnected microfluidic channels. 
Modified Kornilovich 2012 teaches “four interconnected microfluidic channels”
a second flow meter located to sense fluid flow speed” 
Masquelier teaches a second flow meter [Para 0075, ‘one or more flow sensors’] located to sense fluid flow speed in a second one of the at least four interconnected microfluidic channels [Para 0075]. The limitation “to sense fluid flow speed in a second one of the at least four interconnected microfluidic channels” is interpreted as a method of intended use given patentable weight to the extent of effecting the flow meter to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. [Masquelier, Paragraph 0069]. Please see MPEP 2114(II) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kornilovich2012 in view of Kornilovich2013 to incorporate the flow monitoring device as taught by Masquelier, to monitor flow through the monitored conduit and provide indications of excessive flow rates within one or more of the conduits feeding the fluidic device, as well as provide indications of perturbations in that flow resulting from system problems or fluidics problems, e.g., resulting from channel occlusions or constrictions, exhaustion of one or more fluid reagents, etc. [Masquelier, Paragraph 0069). Doing so may allow the microfluidic device to initiate changes in operations in response to perturbations .  

Response to Arguments
Applicant’s arguments, see Page 8, filed on 01/13/2021, with respect to objections to the drawings and specification are persuasive.  The objection to the drawings and specification has been withdrawn. 
Applicant’s arguments, see Page 8, filed on 01/04/2021, with respect to Claims 5 and 12 have been fully considered and are persuasive.  The objection of Claims 5 and 12 has been withdrawn. 

Applicant's arguments filed on 01/13/2021, with respect to the 35 U.S.C. §103 rejections have been fully considered but they are not persuasive.
Applicant argues: [“Applicant submits that the parallel, grid-type, inertial pump-based, PCR architecture described by Kornilovich does not anticipate "a connecting channel extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators," as claimed. For example, Kornilovich does not describe a passive channel that connects at least have interconnected microfluidic channels where the two interconnected microfluidic channels have fluid actuators and the passive channel lacks any fluid actuator. Accordingly, the teachings of Kornilovich do not anticipate the claimed features of independent claims 1, 14, and 15. Further, claims 5-8 depend from independent claim l and are narrower in scope, Applicant further submits that the teachings of Kornilovich also do not anticipate claims 5-8. Therefore, Applicant submit that claims 1, 5-8, and 14-15 overcome the rejection under 35 1.U.S.C § 102(a)(1) and request that the present rejections be withdrawn and the claims passed to issue.]
Applicant’s arguments with respect to independent claims 1, 14 and 15 have been considered by the Examiner.  However, in light of the amendments of independent claims 1, 14 and 15, Kornilovich 2012 in view of Kornilovich 2013 teaches a connecting channel [‘network channels (edges) (204), Para 0037-39; (‘roundabout portion’; ‘wider channel intersections’)] extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators. [Para 0038-0039; similar structurally arrangement as shown in Annotated Fig. 5; lacking fluid actuators]. 
Regarding Claims 5-8, rejections have been made with respect to the rejections of claim1. 

Applicant argues: [“Applicant submits that an "inertial pump 200 generally includes a pump channel 206 with an integrated fluid actuator 202" and "inertial pumps 200 of FIG. 2 each have a fluid pump actuator 202," as disclosed by Kornilovich 2013, do not teach, describe, or suggest "a connecting channel extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators," as claimed. In other words, Kornilovich 2013 does not describe a passive channel that connects at least two interconnected microfluidic channels where the two interconnected microfluidic channels have fluid actuators and the passive channel lacks any fluid actuator. 
For at least these reasons, independent claim 1 is believed to patently distinguish over Kornilovich in combination with Kornilovich 2013, even when taken singularly or in combination, and is believed to be in condition for allowance. Since claims 2-4 and 11-13 depend on claim 1, and are therefore narrower in scope, Applicant also respectfully submits that claims 2-4 and 11-13 should be considered allowable. Therefore, claims 2-4 and 11-13 overcome the rejection under 35 US.C. 103.
Applicant’s arguments with respect to independent claims 2-4, 11-13 have been considered by the Examiner.  However, in light of the amendments of claim 2, Kornilovich 2012 in view of Kornilovich 2013 teaches a connecting channel as recited in claim 1 rejections. Examiner further provides the rejections of claims 2-4 and 11-13 with respect to the rejection of claim1. 

Applicant argues: [“Applicant submits that the channels and pumps as disclosed by Masquelier, do not teach, describe, or suggest ''a connecting channel extending from the first one of the at least four interconnected microfluidic channels to a second one of the at least four interconnected microfluidic channels wherein the connecting channel is a passive channel lacking any fluid actuators," as claimed. In other words, Masquelier does not describe a passive channel that connects at least two interconnected microfluidic channels where the two interconnected microfluidic channels have fluid actuators and the passive channel lacks any fluid actuator. 
For at least these reasons, independent claim 1 is believed to patently distinguish over Kornilovich in combination with Masquelier, even when taken singularly or in combination, and is believed to be in condition for allowance. Since claims 9-10 depend on claim 1, and are therefore narrower in scope, Applicant also respectfully submits that claims 9-10 should be considered allowable. Therefore, claims 9-10 overcome the rejection under 35 U.S.C. 103
Applicant’s arguments with respect to independent claim 1 and dependent claims 9-10 have been considered by the Examiner.  However, in light of the amendments of claim 2, Kornilovich 2012 in view of Kornilovich 2013 teaches a connecting channel as recited in claim 1 rejections. Examiner further provides the rejections of claims 9-10 with respect to the rejection of claim1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797